DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-16 are currently pending and have been examined.

Reopening of Prosecution After Appeal Brief
In view of the appeal brief filed on 02/04/2021, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685                                                                                                                                                                                                        







Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a): 

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Lack of Algorithm
Claims 1 and 9 recite “convert[ing] … the purchase order to a format that is uniform for all purchase orders received by the processing server”. The PGPub discloses “the processing server may be configured to convert the received purchase order according to one or more standards” (see para 45). However, the PGPub is silent with respect to how this conversion occurs and silent with respect to what these one or more standards are. Therefore, this claim fails written description as Applicant has provided neither algorithm nor the steps/procedure taken in sufficient detail so that one of ordinary skill in the art would understand how Applicant’s intended function of “convert[ing] … the purchase order to a format that is uniform for all purchase orders received by the processing server” is to be performed. See MPEP 2161.01.
Claims 1, 4-5, 9, 12-13 and 15-16 recite an “irreversible hash value”. The PGPub discloses “… the hash values may not be reversed” (see para 35). However, the PGPub is silent with respect to how the irreversibility of the hash values occurs. Therefore, this claim fails written description as Applicant has provided neither algorithm nor the steps/procedure taken in sufficient detail so that one of ordinary skill in the art would understand how Applicant’s intended function of “irreversible hash value” is to be performed. See MPEP 2161.01. For purposes of examination, the limitation will be interpreted as “hash value”.
Claims 2-8 and 10-16 are also rejected as they depend from either claims 1 or 9.

The following is a quotation of 35 U.S.C. 112(b): 

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph: 

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards his invention.

Claims 7-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Lack of Antecedent Basis
Claims 7-8 recite "the generated hash value" without proper antecedent basis. Appropriate correction is needed.

Unclear Scope
Claim 9-13 and 15-16 are directed to a system comprising a receiver of a processing server and a transmitter of the processing server, without comprising the processing server itself. However, the claims recites limitations directed to the processing server (e.g. claim 9 recites “the processing server configured to convert …” and “the processing server is further configured to generate … and insert …”). As such, it is unclear whether the claims are solely directed towards the receiver of the processing server and the transmitter of the processing server, or a combination of the receiver of the processing server and the transmitter of the processing server with the processing server. Therefore, the scope is unclear. See In re Zletz, 893 F.2d 319, 13USPQ2d 1320 (Fed. Cir. 1989) and MPEP 2173.02 (III)(B) which states “Examiners should bear in mind that "[a]n essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.”
Claims 10-16 are also rejected as they depend from claim 9.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-11 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ryan (US 2015/0269692 A1) in view of Wright (US 2019/0057382 A1) in view of Wilkins (US 2016/0350749 A1).

Claim 1:
Ryan teaches:
receiving, by a receiver of a processing server (Fig.7 item 798; paras 96, 98), a purchase order from a supplier, wherein the purchase order includes at least an identification number, a buyer identifier associated with a buyer, and a supplier identifier associated with the supplier (Fig.1 item 100, Fig.2 item 200, Fig.3 item 300, paras 20-22, 25, 55-56, 63, 65-66)
converting, by the processing server (Fig.7 item 700; paras 96, 98), the purchase order to a format that is uniform for all purchase orders received by the processing server (Fig.1 item 110, Fig.4 item 400, paras 23-26, 74-75)
electronically transmitting, by a transmitter of the processing server (Fig.7 item 798; paras 96, 98), the converted purchase order to a computing device of the buyer associated with the buyer identifier (Fig.1 item 120, paras 27-28)
receiving, by the receiver of the processing server (Fig.7 item 798; paras 96, 98), from the computing device of the buyer, a digitally signed purchase order, said digitally signed purchase order being the converted purchase order (Fig.1 item 130, Fig.4 item 410, paras 29-30, 77-78)
receiving, by the receiver of the processing server (Fig.7 item 798; paras 96, 98), from a supplier computer of the supplier, a digitally signed acknowledgment message … indicating that the purchase order is acknowledged for fulfillment by the supplier, said digitally signed acknowledgment message (Fig.1 item 130, paras 29-30)
Ryan does not teach:
digitally signed using a private key of a buyer cryptographic key pair associated with the buyer identifier
being digitally signed using a private key of a supplier cryptographic key pair associated with the supplier identifier
generating, by the processing server, a hash value associated with the purchase order
inserting, by the processing server, the generated hash value, rather than the purchase order, into a digital ledger
Wright teaches:
generating, by the processing server, a hash value associated with the purchase order (paras 88, 109, 193)
inserting, by the processing server, the generated hash value, rather than the purchase order, into a digital ledger (paras 88, 109, 193)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Ryan to include generating a hash value of the purchase order and inserting the hash value into a digital ledger, as taught by Wright, in order to improve contract security and automation (Wright, paras 7-9).
Ryan in view of Wright does not teach:
digitally signed using a private key of a buyer cryptographic key pair associated with the buyer identifier
being digitally signed using a private key of a supplier cryptographic key pair associated with the supplier identifier
Wilkins teaches:
digitally signed using a private key of a buyer cryptographic key pair associated with the buyer identifier (paras 23, 35, 52, 63)
being digitally signed using a private key of a supplier cryptographic key pair associated with the supplier identifier (paras 23-24)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Ryan in view of Wright to include the digital signatures being digitally signed with private keys, as taught by Wilkins, because combining prior art elements according to known methods to yield predictable results is obvious (KSR). The limitation “receiving ... a digitally signed acknowledgment message including at least the identification number of the purchase order ...” is interpreted as nonfunctional descriptive material and thus, does not serve to differentiate the claim from the prior art. To be given patentable weight, the claim limitation must be in a functional relationship to the product (or process) to which it is associated. See MPEP 2111.05; In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); Ex parte Nehls, 88 USPQ2d 1883 (BPAI 2008).

Claim 2: 
Ryan in view of Wright in view of Wilkins teach all limitations of claim 1. Wilkins also teaches:
verifying, by the processing server, a digital signature of the digitally signed purchase order using a public key of the buyer cryptographic key pair (paras 35, 67)

Claim 3: 
Ryan in view of Wright in view of Wilkins teach all limitations of claim 1. Wilkins also teaches:
verifying, by the processing server, a digital signature of the digitally signed acknowledgment message using a public key of the supplier cryptographic key pair (paras 35, 67)

Claim 5: 
Ryan in view of Wright in view of Wilkins teach all limitations of claim 1. Wright also teaches:
wherein the hash value is generated via application of one or more hashing algorithms to at least the converted purchase order (paras 88, 109, 193)

Claim 6: 
Ryan in view of Wright in view of Wilkins teach all limitations of claim 1. Wright also teaches:
wherein the digital ledger is a blockchain (paras 88, 109, 193)

Claim 7: 
Ryan in view of Wright in view of Wilkins teach all limitations of claim 6. Wilkins also teaches:
wherein the inserting further includes inserting a digital signature of the digitally signed purchase order into the digital ledger with the generated hash value (paras 58, 66)

Claim 8: 
Ryan in view of Wright in view of Wilkins teach all limitations of claim 6. Wilkins also teaches:
wherein the inserting further includes inserting a digital signature of the digitally signed acknowledgment message into the digital ledger with the generated hash value (paras 58, 66)

Claim 9:
Ryan teaches:
a receiver of a processing server (Fig.7 item 798; paras 96, 98) configured to receive a purchase order from a supplier, wherein the purchase order includes at least an identification number, a buyer identifier associated with a buyer, and a supplier identifier associated with the supplier (Fig.1 item 100, Fig.2 item 200, Fig.3 item 300, paras 20-22, 25, 55-56, 63, 65-66)
the processing server (Fig.7 item 700; paras 96, 98) configured to convert the purchase order to a format that is uniform for all purchase orders received by the processing server (Fig.1 item 110, Fig.4 item 400, paras 23-26, 74-75)
a transmitter of the processing server (Fig.7 item 798; paras 96, 98) configured to electronically transmit the converted purchase order to a computing device of the buyer associated with the buyer identifier (Fig.1 item 120, paras 27-28)
wherein the receiver of the processing server is further configured to (Fig.7 item 798; paras 96, 98)
receive a digitally signed purchase order from the computing device of the buyer, said digitally signed purchase order being the converted purchase order (Fig.1 item 130, Fig.4 item 410, paras 29-30, 77-78)
receive, from a computing device of the supplier, a digitally signed acknowledgment message … indicating that the purchase order is acknowledged for fulfillment by the supplier, said digitally signed acknowledgment message (Fig.1 item 130, paras 29-30)
the processing server is further configured to (Fig.7 item 700; paras 96, 98)
Ryan does not teach:
digitally signed using a private key of a buyer cryptographic key pair associated with the buyer identifier
being digitally signed using a private key of a supplier cryptographic key pair associated with the supplier identifier
generate a hash value associated with the purchase order
insert the generated hash value, rather than the converted purchase order, into a digital ledger
Wright teaches:
generate a hash value associated with the purchase order (paras 88, 109, 193)
insert the generated hash value, rather than the converted purchase order, into a digital ledger (paras 88, 109, 193)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ryan to include generating a hash value of the purchase order and inserting the hash value into a digital ledger, as taught by Wright, in order to improve contract security and automation (Wright, paras 7-9).
Ryan in view of Wright does not teach:
digitally signed using a private key of a buyer cryptographic key pair associated with the buyer identifier
being digitally signed using a private key of a supplier cryptographic key pair associated with the supplier identifier
Wilkins teaches:
digitally signed using a private key of a buyer cryptographic key pair associated with the buyer identifier (paras 23, 35, 52, 63)
being digitally signed using a private key of a supplier cryptographic key pair associated with the supplier identifier (paras 23-24)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ryan in view of Wright to include the digital signatures being digitally signed with private keys, as taught by Wilkins, because combining prior art elements according to known methods to yield predictable results is obvious (KSR). The limitation “receive ... a digitally signed acknowledgment message including at least the identification number of the purchase order ...” is interpreted as nonfunctional descriptive material and thus, does not serve to differentiate the claim from the prior art. To be given patentable weight, the claim limitation must be in a functional relationship to the product (or process) to which it is associated. See MPEP 2111.05; In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); Ex parte Nehls, 88 USPQ2d 1883 (BPAI 2008).

Claim 10: 
Ryan in view of Wright in view of Wilkins teach all limitations of claim 9. Wilkins also teaches:
wherein the processing server is further configured to verify a digital signature of the digitally signed purchase order using a public key of the buyer cryptographic key pair (paras 35, 67)

Claim 11: 
Ryan in view of Wright in view of Wilkins teach all limitations of claim 9. Wilkins also teaches:
wherein the processing server is further configured to verify a digital signature of the digitally signed acknowledgment message using a public key of the supplier cryptographic key pair (paras 35, 67)

Claim 13: 
Ryan in view of Wright in view of Wilkins teach all limitations of claim 9. Wright also teaches:
wherein the hash value is generated via application of one or more hashing algorithms to at least the converted purchase order (paras 88, 109, 193)

Claim 14: 
Ryan in view of Wright in view of Wilkins teach all limitations of claim 9. Wright also teaches:
wherein the digital ledger is a blockchain (paras 88, 109, 193)

Claim 15: 
Ryan in view of Wright in view of Wilkins teach all limitations of claim 14. Wilkins also teaches:
wherein the processing server is further configured to insert a digital signature of the digitally signed purchase order into the digital ledger with the generated hash value (paras 58, 66)

Claim 16: 
Ryan in view of Wright in view of Wilkins teach all limitations of claim 14. Wilkins also teaches:
wherein the processing server is further configured to insert a digital signature of the digitally signed acknowledgment message into the digital ledger with the generated hash value (paras 58, 66)

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ryan in view of Wright in view of Wilkins and further in view of Winklevoss (US 10158480 B1).

Claim 4:
Ryan in view of Wright in view of Wilkins teach all limitations of claim 1. Ryan in view of Wright in view of Wilkins does not teach:
wherein the hash value is generated via application of one or more hashing algorithms to at least the identification number and a timestamp
Winklevoss teaches:
wherein the hash value is generated via application of one or more hashing algorithms to at least the identification number and a timestamp (7:49-65)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Ryan in view of Wright in view of Wilkins to include the hash value being generated via application of one or more hashing algorithms to at least the identification number and a timestamp, as taught by Winklevoss, because combining prior art elements according to known methods to yield predictable results is obvious (KSR).

Claim 12:
Ryan in view of Wright in view of Wilkins teach all limitations of claim 9. Ryan in view of Wright in view of Wilkins does not teach:
wherein the hash value is generated via application of one or more hashing algorithms to at least the identification number and a timestamp
Winklevoss teaches:
wherein the hash value is generated via application of one or more hashing algorithms to at least the identification number and a timestamp (7:49-65)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ryan in view of Wright in view of Wilkins to include the hash value being generated via application of one or more hashing algorithms to at least the identification number and a timestamp, as taught by Winklevoss, because combining prior art elements according to known methods to yield predictable results is obvious (KSR).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ari Shahabi whose telephone number is (571)272-2565.  The examiner can normally be reached on M-F: 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 571-272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Ari Shahabi/Examiner, Art Unit 3685    

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685